Response to Amendment
The amendment filed October 18, 2021 has been entered. Applicant’s amendments to the claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed June 18, 2021. 
Claims 3, 10, 12-13, 16, 18, and 26-32 are allowed. 


	Reason for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent claim 16 and its dependent claims 3, 10, 12-13, and 18, the prior art fails to teach that the elastomer suspension units of two of the four elastomer suspension unit assemblies at the top or bottom are mounted to a central region of the top or bottom of the car side assembly and the wear side assembly and the elastomer suspension units of the other two of the four elastomer suspension unit assemblies at the bottom or top are mounted to the sides of the top or bottom of the car side assembly and the wear side assembly. While Ishizuka et al. (US 4,765,249 A) teaches (Fig. 2 and 4-5): four hood pressers (12, 14, 19, 20) that may be interpreted as the four elastomer suspension unit assemblies, the examiner finds no obvious reason to modify the hood pressers such that two of them are located in the central region and two of them are located in the sides of the car side assembly and the wear side assembly. Such a modification would require improper hindsight reasoning. 
Regarding independent claim 26 and its dependent claims 27-32, the prior art fails to teach a first elastomer suspension unit assembly mounted at the top of the car side assembly and the wear side assembly and the first elastomer suspension unit assembly includes two elastomer suspension units spaced apart from each other; a second elastomer suspension unit assembly mounted at the bottom of the car side assembly and the wear side assembly and the second elastomer suspension unit assembly includes two elastomer suspension units adjacent to each other and coupled to a central region of one . 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        

/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617